EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Peterson on March 10, 2022.

The application has been amended as follows:
Line 23 of claim 24 on p. 4, change “permitting” to “permit.” 
Line 14 of claim 30 on p. 6, change “permitting” to “permit.” 
Line 1 of claim 34 on p. 7, change “system of Claim 33” to “The system of Claim 33.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Trimper et al. (US 2012/0079523) teaches a method comprising:
under control of a physical computing device comprising one or more hardware processors ([0060]-[0063], Figs. 1-2, 4):
detecting, in a media player of the physical computing device, a playback of media content ([0027], “The media application may manage information associated with DRM with respect to the video asset and may 
determining that at least a first event generated by the physical computing device matches one or more first abandonment indicators ([0027], “The media application may manage information associated with DRM with respect to the video asset and may use license information, obtained from VPS 220, to decrypt the video asset for playing on user device 210. The media application may bookmark a location at which user device 210 stopped playing the video asset and may transmit the bookmarked location to VPS 220.” [0106], “A user, associated with set top box 900, may instruct set top box 900 (e.g., by pressing a button, or series of buttons, on set top box 900 and/or on a remote control associated with set top box 900) to stop playing the video asset. Set top box 900 may, in response to the instruction, stop playing the video asset. Set top box 900 may store a bookmark (e.g., a pointer) that corresponds to a first point at which set top box 900 stopped playing the video asset and may send the bookmark to application server 315 and/or profile server 345 to be stored in a user profile associated with the user.” [0107]-[0109]);
in response to determining that at least (i) the first event matches the one or more first abandonment indicators, permitting transmission of 
However, it is the examiner's opinion that the prior art, taken alone or in combination, does not teach the limitations of the claim. Further, the claims are directed to an invention which would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R TELAN/Primary Examiner, Art Unit 2426